NO. 12-12-00411-CR

                      IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

NIJINSKI TYONE MURPHY,                          §           APPEAL FROM THE 420TH
APPELLANT

V.                                              §          JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §         NACOGDOCHES COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Appellant Nijinski Tyone Murphy was convicted of aggravated assault with a deadly
weapon and sentenced to imprisonment for eight years. The sentence was suspended for ten
years, and Appellant was placed on community supervision. He filed a notice of appeal in this
court, but later filed a motion to dismiss the appeal. The motion was granted, and the appeal was
dismissed. See Murphy v. State, No. 12-10-00169-CR, 2010 WL 4157145 (Tex. App.–Tyler
Oct. 20, 2010, no pet.) (mem. op., not designated for publication). This court’s mandate issued on
December 10, 2010.
       On December 4, 2012, Appellant filed another notice of appeal that referred to the same
trial court cause number. This court immediately notified Appellant, pursuant to Texas Rule of
Appellate Procedure 37.2, that the information received in this appeal does not contain a final
judgment or other appealable order. Appellant was further informed that the appeal would be
dismissed if the information received in the appeal was not amended on or before January 7, 2013,
to show the jurisdiction of this court. This deadline has now passed, and Appellant has not shown
the jurisdiction of this court.
         Because Appellant has not shown the jurisdiction of this court, the appeal is dismissed for
want of jurisdiction. See TEX. R. APP. P. 37.1, 42.3.
Opinion delivered January 16, 2013.
Worthen, C.J., Griffith, J., and Hoyle, J.




                                             (DO NOT PUBLISH)

                                                    2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                          JANUARY 16, 2013


                                         NO. 12-12-00411-CR


                                   NIJINSKI TYONE MURPHY,
                                            Appellant
                                               V.
                                     THE STATE OF TEXAS,
                                            Appellee

                           Appeal from the 420th Judicial District Court
                       of Nacogdoches County, Texas. (Tr.Ct.No. F0916943

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.